Exhibit 10.1

 

Certain portions of this agreement, for which confidential treatment has been
requested,

have been omitted and filed separately with the Securities and Exchange
Commission.

Sections of the agreement where portions have been omitted have been identified
in the text.

THIRD AMENDMENT TO OFFICE LEASE

THIS THIRD AMENDMENT TO OFFICE LEASE (“Third Amendment”) is entered into as of
June 26, 2013 (the “Third Amendment Effective Date”), by and between PPF OFF ONE
MARITIME PLAZA, LP, a Delaware limited partnership (“Landlord”), and DEL MONTE
CORPORATION, a Delaware corporation (“Tenant”), with reference to the following
facts:

 

  A. Landlord and Tenant are parties to that certain Office Lease Agreement
dated as of October 27, 2009 (the “Original Lease”), as amended by that certain
First Amendment dated as of January 21, 2011 (the “First Amendment”) and by that
certain Second Amendment to Office Lease dated as of February 1, 2011 (the
“Second Amendment”), pursuant to which Landlord leases to Tenant certain space
containing 152,917 rentable square feet (the “Premises”) on the second (2nd),
third (3rd) fourth (4th), sixth (6th), seventh (7th), twenty-fourth (24th) and
twenty-fifth (25th) floors of the building located at One Maritime Plaza, San
Francisco, California (the “Building”). The Original Lease, as amended by the
First Amendment and the Second Amendment, is referred to herein as the “Lease.”

 

  B. Pursuant to the provisions of Section 4(b) of the Original Lease, Tenant is
entitled to an abatement of Base Rent payable for the Premises for the calendar
months of [***]* (the “Original Abatement Months”), in the aggregate amount of
$[***]* (the “Remaining Abated Rent”).

 

  C. Landlord desires to allow Tenant to have an abatement of the Base Rent
payable under the Lease during the calendar months of [***]* (during which
months Tenant is not otherwise currently entitled to any abatement of Base Rent
pursuant to the provisions of the Lease), said months being collectively
referred to herein as the “2013 Abatement Period”, in an amount equal to the
Remaining Abated Rent and to eliminate the abatement of Base Rent payable during
the Original Abatement Months; Tenant is amenable to the reallocation of the
Remaining Abated Rent to the 2013 Abatement Period.

NOW, THEREFORE, in consideration of the above recitals which by this reference
are incorporated herein, the mutual covenants and conditions contained herein
and other valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Landlord and Tenant agree as follows:

 

*  CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND HAS BEEN FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION

 

-1-



--------------------------------------------------------------------------------

1. Abatement.

(a) 2013 Abatement Period. Tenant shall be entitled to an abatement of Base Rent
payable for the Premises during the 2013 Abatement Period as follows:

 

Applicable Month
of 2013 Abatement

   Originally Scheduled
Base Rent     Base Rent 
Abated     Base Rent 
Payable  

  [***]*

   $ [***] *    $ [***] *    $ [***] * 

Notwithstanding the foregoing, if Tenant is in Monetary Default prior to the
expiration of the 2013 Abatement Period, there will be no further abatement of
Base Rent pursuant to this Third Amendment during the remainder of the 2013
Abatement Period unless and until such Monetary Default is cured; upon any cure
of such Monetary Default by Tenant, any remaining scheduled abatement of Base
Rent pursuant to this Section 1 will take place as scheduled, and any abatement
of Base Rent which ceased or did not occur as a result of the pendency of such
Monetary Default will commence upon the date that is thirty (30) days following
Tenant’s cure of such Monetary Default.

(b) Original Abatement Period. Section 4(b) of the Original Lease is hereby
amended to remove from the definition of the Abatement Period the [***]* full
calendar months following the Commencement Date (i.e., the Original Abatement
Period), and Tenant acknowledges that during the Original Abatement Period,
Tenant will pay Base Rent for the Premises in accordance with the terms of the
schedule set forth in Section 5(e) of the Basic Lease Provisions in the Original
Lease.

2. Miscellaneous.

(a) This Third Amendment sets forth the entire agreement between the parties
with respect to the matters set forth herein. There have been no additional oral
or written representations or agreements.

(b) Except as herein modified or amended, the provisions, conditions and terms
of the Lease shall remain unchanged and in full force and effect.

(c) In the case of any inconsistency between the provisions of the Lease and
this Third Amendment, the provisions of this Third Amendment shall govern and
control.

 

*  CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND HAS BEEN FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION

 

-2-



--------------------------------------------------------------------------------

(d) Submission of this Third Amendment by Landlord is not an offer to enter into
this Third Amendment but rather is a solicitation for such an offer by Tenant.
Landlord shall not be bound by this Third Amendment until Landlord has executed
and delivered the same to Tenant.

(e) The capitalized terms used in this Third Amendment shall have the same
definitions as set forth in the Lease to the extent that such capitalized terms
are defined therein and not redefined in this Third Amendment.

(f) Tenant hereby represents to Landlord that Tenant has dealt with no broker in
connection with this Third Amendment. Tenant agrees to defend, indemnify and
hold Landlord harmless from all claims of any brokers claiming to have
represented Tenant in connection with this Third Amendment. Landlord hereby
represents to Tenant that Landlord has dealt with no broker in connection with
this Third Amendment. Landlord agrees to defend, indemnify and hold Tenant
harmless from all claims of any brokers claiming to have represented Landlord in
connection with this Third Amendment.

(g) Each signatory of this Third Amendment represents hereby that he or she has
the authority to execute and deliver the same on behalf of the party hereto for
which such signatory is acting.

This Third Amendment may be executed in multiple counterparts each of which is
deemed an original but together constitute one and the same instrument. This
Third Amendment may be executed in so-called “pdf” format and each party has the
right to rely upon a pdf counterpart of this Third Amendment signed by the other
party to the same extent as if such party had received an original counterpart.

[SIGNATURES ARE ON FOLLOWING PAGE]

 

-3-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant have duly executed this Third Amendment
as of the Third Amendment Effective Date.

 

LANDLORD:    PPF OFF ONE MARITIME PLAZA, LP    a Delaware limited partnership   
By:  

PPF OFF GP, LLC, a Delaware limited liability company,

its General Partner

     By:  

PPF OFF, LLC,

a Delaware limited liability company, its Member

       By:   PPF OP, LP, a Delaware limited partnership, its Member          By:
 

PPF OPGP, LLC,

a Delaware limited liability company, its General Partner

           By:   Prime Property Fund, LLC, a Delaware limited liability company,
its Member              By:   Morgan Stanley Real Estate Advisor, Inc., a
Delaware corporation, its Manager                By:  

/s/ Keith Fink

                 Name: Keith Fink                  Title:   Executive Director
  

 

TENANT:

DEL MONTE CORPORATION,

a Delaware corporation

By:  

/s/ John Stier

Print Name: John Stier Its:   Director By:  

 

Print Name:                                                                  
Its:    

 

-4-